Citation Nr: 0738714	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-41 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for an abdominal scar.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  Jurisdiction over the case was 
subsequently returned to the RO in Boston, Massachusetts.  

The issue of entitlement to service connection for an 
abdominal scar is decided herein while the issue of 
entitlement to service connection for low back disability is 
addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT 

The veteran has a scar at the left upper quadrant of his 
abdomen due to a laceration sustained in service.


CONCLUSION OF LAW

An abdominal scar was incurred as a result of active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the 
veteran's claim for service connection for an abdominal scar.  
Therefore, no further development of the record is required 
with respect to this matter.  Although the veteran has not 
been provided the notice required under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006) and 38 C.F.R. § 3.159(b) (2007) with 
respect to the disability-rating or effective-date element of 
the claim, those matters are not currently before the Board 
and the RO will have the opportunity to provide the required 
notice before deciding those matters.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In this case, all of the veteran's service records are 
missing and are presumed to have been destroyed in the 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  

The VA clinician who examined the veteran in December 2002 
confirmed the presence of a scar at the left upper quadrant 
of the abdomen.  The Board finds that the veteran's 
statements that while stationed in Korea in 1957 he lacerated 
the left upper quadrant of his abdomen when being thrown from 
a jeep and that he has a residual scar from this laceration 
are credible, and are matters the veteran is competent to 
report.  The Board accepts them as accurate.  

Accordingly, the Board concludes that service connection for 
an abdominal scar is in order.

ORDER

Entitlement to service connection for an abdominal scar is 
granted.


REMAND

The veteran contends that his low back disability is 
etiologically related to his active military service.  He 
claims that he injured his back in service when he was thrown 
from a jeep while stationed in Korea in 1957.  He states that 
he was admitted to a hospital for one or two days for his 
injuries.  As noted above, the veteran's service medical 
records are unavailable.  The Board has found the veteran's 
statements as well as statements by his son, and by the 
former manager of a semi-professional sports team the veteran 
played for until entering service in 1956, and by a former 
co-worker and supervisor at the veteran's place of employment 
from 1952 to 1984, to be credible, and has no reason to doubt 
that the veteran injured his back in service as contended.

The veteran has been currently diagnosed with degenerative 
disc disease of the lumbar spine with herniated discs at 
several levels.  However, there is no medical opinion as to 
any nexus between any current low back disability and his 
reported in-service injury.  Therefore, the Board has 
determined that the veteran should be afforded a VA 
examination to determine the etiology of his currently 
diagnosed low back disorder.  

The Board also notes that the appellant has not been provided 
notice with respect to the disability-rating and effective-
date elements of his claim. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice with respect to the 
disability-rating and effective-date 
elements of his claim in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and to include notice that he 
should submit any pertinent evidence in 
his possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the RO or the AMC should afford 
the veteran an examination by a physician 
with appropriate expertise to determine 
the nature and etiology of his current 
low back disability.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
each currently present low back 
disability as to whether there is a 50 
percent or better probability that such 
disorder is related to the veteran's 
military service.  The examiner should 
assume for the purpose of determining the 
etiology of the veteran's claimed 
disability that the veteran's back was 
injured in service in the way the veteran 
reported, and that his injury required 
admission to a hospital for one or two 
days.  The examiner should also provide 
the rationale for all opinions expressed.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue to the veteran and 
his representative a supplemental 
statement of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________________________
____
Shane A. Durkin
Veterans Law Judge, Board of Veterans' 
Appeals



 Department of Veterans Affairs


